Citation Nr: 0214876	
Decision Date: 10/23/02    Archive Date: 11/01/02	

DOCKET NO.  92-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
thoracic spine fracture.  

2.  Entitlement to an increased evaluation in excess of 
50 percent for a left hip replacement.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with scoliosis and degenerative changes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
February 1999, the Board remanded this case to the RO to 
schedule the veteran for a hearing at the Seattle, Washington 
RO before a Member of the Board.  In July 2002, the Board was 
notified that the veteran was not planning to attend his 
hearing scheduled for that month.  Accordingly, the case was 
returned to the Board.  

In reviewing this case, the Board has noted the veteran's 
apparent difficulties with his service representative.  In 
reviewing these statements, the Board sees no indication that 
the veteran has revoked the power of this service 
organization to represent him before the Board.  Accordingly, 
the Board will proceed with the adjudication of the veteran's 
claims.  

Based on recent statements from the veteran, it appears that 
he may wish to raise additional claims.  It is unclear which 
issues he wishes to either raise or reopen, if any.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 
& Supp. 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.  


FINDINGS OF FACT

1.  Service connection for a thoracic spine disorder, 
referred to as a compression fracture of T10, T12, was denied 
by the RO in May 1988; the veteran did not timely file an 
appeal of this determination.  

2.  Evidence received since the May 1988 decision is either 
cumulative or redundant and, by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a thoracic 
spine fracture.

3.  The residuals of the service-connected left hip 
replacement include a left hip replacement with severe 
limitation of motion and pain.

4.  The residuals of the veteran's service-connected 
lumbosacral strain include back pain with limitation of 
motion caused by back pain.  Scoliosis and degenerative 
changes have also been found.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1988 decision of the 
RO that denied service connection for a thoracic spine 
fracture is not new and material and the claim may not be 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156 (a) 
(2001).  

2.  The criteria for an evaluation in excess of 50 percent 
for the residuals of a left hip replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5054 (2001).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with scoliosis and degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA examination in January 1987, dorsal spine pain of an 
unknown etiology was reported.  In June 1987, the veteran 
cited a condition in his lower back, midback, and neck.  A 
September 1987 statement from the chief of the arthritis 
section of the VA Medical Center (VAMC) in Seattle, 
Washington, reported that an examiner had found a compression 
fracture of T10 and T12 which had been present for some time.  

In a May 1988 rating determination, a compression fracture of 
T10, T12 was found to be not shown in service or secondary to 
the veteran's service-connected condition.  The veteran was 
notified of this decision and did not appeal the 
determination.  

In February 1989 decision, the Board fully addressed several 
of the veteran's service-connected disabilities.

Following the February 1989 Board decision, the veteran 
raised additional claims.  In a March 1991 orthopedic 
evaluation, the veteran contended that in 1968 when on board 
an aircraft carrier he fell from one deck down to another and 
sustaining an injury to his back.  The veteran reported that 
he had been hospitalized at the San Diego Naval Hospital for 
a length of time and he was determined to have a severe 
compression fracture of T12 and a compression fracture of 
T10.  The veteran stated that he was ambulatory with 
crutches.  X-ray studies revealed progressive changes with 
degenerative spondylosis in the mid and lower dorsal spine.  

At a hearing held before a hearing officer at the RO in 
October 1991, the veteran reiterated his contention that his 
thoracic spine fracture was the result of his active service.  

In a Statement of the Case issued in February 1992, the RO 
addressed the claims of increased evaluations for the hip and 
lumbosacral strain.  The materiality of the evidence to 
establish service connection for a fracture of the thoracic 
spine was also addressed.  The RO stated that the veteran had 
been notified of the previous denial of service connection 
for a compression fracture of T10 and T12 in June of 1988.  
The veteran filed a timely substantive appeal to this 
Statement of the Case. 

In April 1992, the RO proposed to the Director of 
Compensation and Pension Service that the prior denial of 
service connection for a compression fracture at T10, T12 did 
not take into account the incidental x-ray findings within 
two months of discharge.  The RO noted that although the 
veteran did not report any symptoms in service or on his 
initial VA examination, the x-ray reports document the 
probability of him having sustained a fracture of the 
thoracic spine in service.  It was the opinion of the RO that 
service connection should be granted for a compression 
fracture at T10, T12, effective January 16, 1987, the date of 
his initial claim for service connection for this disability.  

In a May 1992 response, the Director of VA Compensation and 
Pension Services noted that service medical records showed no 
evidence of complaints, findings, or treatment for a back 
disability or injury.  The findings of the physical 
evaluation board were that the veteran was unfit to perform 
his duties because of osteochondritis dissecans of both 
femoral heads, that the condition preexisted service, and was 
aggravated therein.  In the absence of any evidence of 
complaints, findings, or treatment for a back condition first 
noted after service on x-ray and asymptomatic on VA 
examination, the Director of Compensation and Pension 
Services found no basis upon which to establish service 
connection.  Accordingly, the previous denial of the 
veteran's claim continued.  

In an August 1992 substantive appeal, the veteran contended 
that he was treated at the Seattle VAMC in 1968, 1969, 1970 
and 1971 for fractures and hip problems.

A hearing was held before a Member of the Board in November 
1992.  On the second page of the transcript, the Board Member 
stated that the issue before him at this time was whether new 
and material evidence had been submitted to reopen a claim of 
service connection for a thoracic spine fracture, there 
having been a denial by the RO on this issue in 1988.  The 
veteran again reiterated his contention that his thoracic 
spine disability was the result of an injury during his 
active service. 

The veteran cited to medical evidence regarding his service-
connected bilateral hip disorder and lumbosacral strain in 
support of his claim.  The Board Member indicated to the 
veteran that the evidence cited by the veteran had "nothing 
to do with the thoracic spine, nothing." The Board Member 
also noted that the veteran was service connected for his low 
back disorder but not service connected for his midback and 
that these disorders were "not the same."

The RO has obtained extensive medical records regarding the 
veteran's service-connected and nonservice-connected 
disorders.  None of these medical records associate the 
thoracic spine disorder with his active service.  

In January 1998, a VA physician who has treated the veteran 
at the Seattle, Washington, VAMC cited the veteran's 
complaints of upper lumbar and lower dorsal spine pain and 
bilateral hip pain.  Over the last year, the veteran had 
increased trouble with his right hip both at rest and with 
activity.  A bone scan showed hot spots in a variety of 
spinal locations including the midcervical, upper thoracic, 
midthoracic and L2, L3 regions.  There was no evidence on the 
bone scan to suggest a bone injury in the region of the hip 
prosthesis. 

On VA examination in January 1998, the veteran's total hip 
replacements in 1986 were cited.  The examiner specifically 
noted the veteran's contention that the "left hip has never 
been a problem but the right hip was painful since the time 
of the surgery in 1986."  The veteran reported a compression 
fracture at T10 and T12 that he related to a fall onboard 
ship in 1968.  He stated that he slipped and fell on a ladder 
when he was onboard ship in 1968 but was not seen for this 
injury.  Consequently, there was no entry in the medical 
records relative to this injury.  

The examiner stated that he had reviewed the medical records 
back in 1967 and 1968 and could not find any entry relative 
to the incident in question.  The examiner did note a chest 
x-ray that mentioned a compression fracture at about T10 or 
T12.  Subsequent x-rays of the lumbosacral spine in February 
1994 and September 1997 showed a marked amount of 
abnormalities, specifically a significant scoliosis convexed 
to the left at the level of L2 and L3.  There was also 
evidence of degenerative disc disease because of scoliosis at 
L2 and L3 and an old anterior wedge compression fracture at 
the level of T12 that was unchanged but with degenerative 
disease also noted between T10 and T12.  He had significant 
abnormalities of the dorsolumbar spine having to do with the 
size, shape, formation and degenerative changes.  

The examiner reported the right hip was painful but that the 
left hip was not.  The diagnoses included scoliosis and 
degenerative disease of the back and a status post 
compression fracture at T10 and T12 that was stable.  In the 
opinion of the examiner, the etiology of the compression 
fractures was not determinable from reviewing the medical 
record or from the medical history.  The exact impact of the 
fall on the ladder could not be clarified on questioning.  
The examiner stated, in pertinent part: 

He was not seen for it [the alleged 
dorsal spine disorder] at the time 
suggesting that the pain must not have 
been really severe.  

In January 1999, the Board notified the veteran that the 
Board Member who had heard his testimony at the RO in 
November 1992 was no longer with the Board.  He was requested 
to specify whether he wanted to attend another hearing before 
a Member of the Board in Washington, D.C., or at the RO.  The 
veteran responded that he wanted to attend a hearing before a 
Member of the Board at the RO.  Accordingly, the Board 
remanded this case to the RO to assist the veteran with this 
request.

The veteran is currently receiving a 90 percent evaluation 
for his right hip replacement and is service connected for 
several other orthopedic disabilities.  The veteran is 
receiving a total rating based on individual unemployability 
due to his service-connected disabilities.  Entitlement to 
special monthly compensation on account of loss of one foot 
has also been found.

In a May 1999 bone scan, chronic trouble with the right hip 
attributable to loosening was found.  The left hip was 
remarkable for moderate increased new focal activity about 
the lesser trochanter region that was new when compared to 
the previous study in August 1997.  

The veteran has submitted many communications to the VA.  
These contentions will be addressed below.  In several 
communications he indicates that he wishes no more VA 
evaluations.  In October 2001, he indicated that his right 
hip fracture will require a second operation that month.  

In July 2002, the veteran, after several communications 
requesting a hearing, stated that he did not plan to attend 
the travel board hearing scheduled for July 2002.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  In evaluating VA's duty to assist 
the veteran in the development of his case, the Board notes 
the extensive efforts of the RO to obtain the veteran's 
service medical records and post service medical records.  
The RO has contacted numerous sources in an effort to assist 
the veteran in the development of his case.  

The record shows that the veteran was notified in the RO 
rating decisions, the Statement of the Case, the Supplemental 
Statements of the Case, and within many communications from 
the RO to the veteran of the reasons and bases for the denial 
of his claims.  In particular, at a hearing before a Member 
of the Board, the Board Member noted that the claim of 
service connection for a thoracic spine disorder had been 
denied because of a finding of no new and material evidence 
and the basis for the denial.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussion 
in the rating decisions, Statement of the Case, and 
Supplemental Statements of the Case informed the veteran of 
the information and evidence needed to substantiate his 
claims and complied with VA notification requirements.  The 
communications and the hearings provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With regard to the duty to assist, evaluations have been 
performed in this case over many years.  The RO has also made 
an extensive effort to obtain medical records in support of 
the veteran's case.  In regards to the veteran's specific 
contentions that medical records regarding treatment of his 
thoracic spine disability are either missing or have been 
removed from the claims folder, the Board must find that 
there is no evidence indicating records have been removed 
from the claims folder.  It is important for the veteran to 
understand that the VA has extensive medical records 
regarding his condition and that the RO has contacted 
numerous sources in an effort to assist him in the 
development of his case.  

In determining whether the Board should make an additional 
attempt to obtain additional medical records, the extent of 
efforts of the RO to obtain such records must be reviewed.  
The Board must consider the fact that this case has been 
before the Board for many years and that the veteran is 
currently receiving a total rating.  The nature of the 
communications between the RO and the veteran must also be 
considered.  Based on these statements, the Board finds that 
a further effort to obtain additional medical records is not 
warranted.  It is the finding of the Board that any 
additional attempt to obtain medical records will not support 
the veteran's case.  

With regard to the veteran's October 2001 communication that 
he would undergo treatment for his right hip fracture that 
month, the Board finds that this does not provide a basis to 
remand this case once again to the RO for additional 
development.  The service-connected right hip replacement, 
which is currently rated at 90 percent, is not before the 
Board at this time.  It is important for the veteran to 
understand that he is currently receiving one of the highest 
possible evaluations for this disorder.  Additional medical 
records will not provide a basis to increase this service-
connected disability. 

III.  Whether New and Material Evidence has been 
Submitted to Reopen the Claim of Service 
Connection for a Thoracic Spine Disorder  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

At the time of the 1988 rating decision, the evidence of 
record consisted of records that showed a thoracic spine 
disorder and the veteran's contention that this disability 
was the result of a fall during his active service.  Service 
records did not show that he was treated for this condition 
during service.  A VA evaluation dated January 1987 had 
indicated chronic dorsal spine pain of an unknown etiology.  

Since the 1988 RO decision, additional medical records have 
been received.  These records do not indicate that this 
condition is the result of a fall during his active service.  
The January 1998 VA examination only provides additional 
information against the veteran's claim, indicating that the 
examiner does not know the cause of the compression fracture 
and that the compression fracture is stable and "probably not 
significantly contributing to the back problem."

In April 1992, the RO proposed to the Director of 
Compensation and Pension Service that the prior denial of 
service connection for a compression fracture at T10, T12 did 
not take into account the incidental x-ray findings within 
two months of discharge.  This recommendation, which was 
rejected, does not provide new evidence but only recommends a 
course of action that was rejected.  There was evidence of a 
thoracic spine disability prior to the rating action and no 
evidence linking this disability with service.  The April 
1992 proposal is not new or material evidence.

With regard to the medical evidence the veteran has supplied 
indicating treatment for a back disorder during his active 
service, the Board finds that this does not provide a basis 
to support the conclusion that the thoracic spine was damaged 
during his service.  It is important for the veteran to 
understand that he is already service connected for a back 
disability.  The issue in this case is whether a thoracic 
spine disability, as opposed to a back strain, is the result 
of the veteran's military service.  Medical evidence 
indicating treatment for a back disorder will not provide a 
basis to reopen the previous determination.  

The principal reason for the denial of service connection for 
the thoracic disorder in 1988 was not the absence of the 
disorder, but rather the absence of evidence of the onset of 
the disorder in service or of any nexus between an event in 
service and the current thoracic disorder.  Consequently, 
additional medical records of treatment for a thoracic 
disability would provide no basis to reopen the previously 
denied claim unless they somehow relate the thoracic 
disability to service.  It is not alleged that there are 
outstanding records that do so.  

The veteran has repeatedly referred to a VA pension 
examination that indicated a thoracic spine disorder.  Such a 
finding, however, would not provide a basis to determine that 
this thoracic spine disorder was the result of an injury 
during the veteran's service.  The fact that service medical 
records do not indicate a thoracic spine disorder supports 
the 1988 determination.  

The additional medical evidence received since the 1988 
decision of the RO only confirms that the veteran has a 
thoracic disorder.  It does not supply any new information 
and, therefore, is not "new" for the purposes of reopening 
the veteran's claim for service connection for a thoracic 
disorder.  

Concerning the veteran's contentions, the Board finds no 
basis to reopen his claim based on these contentions.  The 
veteran has attempted to establish a nexus between his 
current thoracic disorder in service by asserting that this 
disorder was caused by a fall during his military service in 
which he did not seek treatment.  However, he has presented 
no medical evidence to show a link between his thoracic spine 
disorder and this alleged fall.  The veteran himself is not 
qualified to testify as to a causal link between any present 
thoracic disorder and a fall during his service many years 
ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1994).  
As the additional evidence submitted is not new and material, 
the veteran's claim may not be reopened.

With regard to the veteran's contentions of missing or 
removed medical records, the difficulties he has with his 
current service representative, and numerous other 
contentions, such contentions do not provide a basis to 
reopen his previously denied claim.  No one is disputing that 
the veteran has a thoracic spine disorder.  It is also not in 
dispute that he has several orthopedic disabilities related 
to active service, including back strain.  However, there is 
absolutely no basis to conclude that there is any new 
evidence of a thoracic spine disorder caused by his military 
service.  Thus, the claim may not be reopened.  

IV.  Entitlement to an Evaluation in Excess of 
50 Percent for the Left Hip Replacement

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's left hip 
replacement has been evaluated under 38 C.F.R. § 4.71a, 
Code 5054.  Under 5054, a prosthetic replacement of the head 
of the femur or of the acetabulum for one-year following 
implantation of prosthesis warrants a 100 percent evaluation.  
Following implantation of the prosthesis with painful motion 
or weakness such as to require the use of crutches warrants a 
90 percent evaluation.  Markedly severe residual weakness, 
pain or limitation of motion following implantation of the 
prosthesis warrants a 70 percent evaluation.  Moderately 
severe residuals of weakness, pain or limitation of motion 
warrants a 50 percent evaluation.  A minimum rating is 30 
percent. 

In this case, the veteran is utilizing crutches.  However, 
the use of crutches is caused by the veteran's right hip 
replacement.  He is receiving a 90 percent evaluation for the 
right hip.  The veteran's own statements regarding the 
difficulties he has with his right hip and the lack of 
difficulty he has with his left hip would support this 
determination.  

The veteran's own contentions regarding his left hip 
replacement would not support a finding of markedly severe 
residual weakness, pain or limitation of motion following 
implantation of the left hip prosthesis.  Outpatient 
treatment records make little reference to the left hip.  
Medical records submitted by the veteran himself do not make 
much reference to the left hip disorder.  The veteran's own 
numerous statements to the VA do not indicate that he has 
markedly severe residuals associated with his left hip 
condition.  

The Board has considered the veteran's complaints in light of 
the U.S. Court of Appeals for Veterans Claims (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
regulations mandate consideration of functional impairment 
due to pain.  The regulation provides the caveat that 
dysfunction due to pain must be supported by adequate 
pathology as well as being evidenced by the visible behavior 
by the claimant.  38 C.F.R. § 4.40 (emphasis added).  No 
medical record supports a conclusion that the veteran had 
markedly severe residual weakness, pain or limitation of 
motion following implantation of the left hip prosthesis.  In 
fact, several evaluators have indicated that there was no 
pain in the left hip.  

Even if there was pain in the left hip, such a finding would 
support the conclusion that the veteran warrants a 50 percent 
evaluation for moderately severe residuals of weakness, pain 
or limitation of motion in the left hip.  Such findings do 
not reflect adequate pathology of the left hip disorder to 
support a finding in excess of 50 percent.  

V.  Entitlement to an Evaluation in Excess of
40 Percent for the Lumbosacral Strain
with Scoliosis and Degenerative Changes

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion on the appropriate 
diagnostic codes for the specific joints or joints involved 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran 
is currently receiving the highest possible evaluation for 
limitation of motion of the lumbar spine under Code 5292 
(limitation of motion of the lumbar spine) and Code 5295.  
The RO evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (lumbosacral strain).  Such an 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The veteran's contentions would support a 40 percent 
evaluation.  

The Board has considered diagnostic codes of the spine 
greater than 40 percent.  However, as there has been no 
ankylosis of the spine shown, an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 for a complete bony fixation 
(ankylosis) of the spine is clearly not warranted.  As no 
medical provider indicated that the veteran suffers from a 
pronounced intervertebral disc with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the cite of the diseased 
disc, with little intermittent relief, a 60 percent 
evaluation under Diagnostic Code 5293 is also not warranted.  
Thus, there is no basis to award the veteran a higher 
evaluation than 40 percent for his lumbosacral strain.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, as the veteran is currently receiving a total rating 
based on individual unemployability due to his service-
connected disabilities, the Board can find no basis that 
would suggest extraschedular consideration is indicated.

ORDER

The claim to reopen the claim of service connection for a 
thoracic spine fracture is denied.

A rating in excess of 50 percent for a left hip replacement 
is denied.

A rating in excess of 40 percent for lumbosacral strain with 
scoliosis and degenerative changes is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

